Citation Nr: 1614581	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tremors.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.  From March 1968 to March 1969, he had service in the Republic of Vietnam.

This case was previously before the Board of Veterans' Appeals (Board) in August 2010 and June 2014 on appeal from a Department of Veterans Affairs (VA) Regional Office (RO).  Each time, it was remanded for further development.  Following the requested development, the rating agency confirmed and continued the denial of entitlement to service connection for tremors and returned  the case to the Board.

In February 2016, the VA informed the Veteran and representative that Veterans Law Judge who held a July 2010 hearing was no longer employed by the Board.  The Board set forth the Veteran's options and indicated that the Veteran could request an additional Board before a Veterans Law Judge who would participate in the decision made on his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2015).  In March 2016, the Veteran notified the Board that he did not want to attend another Board hearing and requested that the Board proceed with adjudication of the claim.


FINDING OF FACT

Tremors were first manifested many years after separation from the service, and the preponderance of the evidence is against a finding that they are in any way related to service.  


CONCLUSION OF LAW

Tremors are not the result of disease or injury incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter, dated in April 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he has tremors, primarily as a result of service.  Therefore, he maintains that service connection for tremors is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014), 38 C.F.R. § 19.7 (2015); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2015). 

Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015). 

For certain organic diseases of the nervous system, such as essential tremors, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of a Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) A layperson is competent to identify the medical condition (layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) The layperson is reporting a contemporaneous medical diagnosis; or (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to give testimony about what he experienced during and after separation from service.  For example, he is competent to report the time when he first noticed tremors and whether it has continued since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that tremor.  The question of an etiologic relationship between an injury, disease, or other event in service and the development of a chronic, residual disability involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable tremor disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  The lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and decide what weight to assign to various evidence, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a later history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran's service medical records, including the report of a May 1967 service entrance examination, and the report of a March 1969 service separation examination, are negative for any complaints or clinical findings of tremors.  The reports of the service entrance and separation examinations show that the neurologic examinations were normal.  Thus, with respect to tremors, he was presumed to be in sound condition at the time he entered service and remained so throughout service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

During a VA neurologic examination in October 2010, the Veteran reported that he had a history of tremors dating back to the 1970s.  However, the evidence of record, such as the reports of VA examinations in June 1970 and May 1973 are negative for tremors.  The June 1970 VA examination found that his neurologic processes were normal.  Moreover, in April 2008, when the Veteran filed the initial claim of service connection for tremors, the Veteran reported that they had begun in 1990.  In addition, the Veteran's post-service medical records show that the Veteran was first treated for tremors in 1993.  The Board finds that the preponderance of the evidence shows that the Veteran's tremors had their onset many years after service.  

The normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71 (1998).  

Further, it is relevant that the Veteran did not file an initial claim for service connection for tremors for many years after service.  Had he been having chronic tremors during or shortly after service, it is reasonable to expect that he would have filed an earlier claim.  He knew how to do so, having filed a successful claim for service connection for a back disability two months after separation from service.  The delay in filing the claim suggests that the Veteran did not have the claimed tremors for many years after service.  

In October 2010, VA examined the Veteran to determine the nature and etiology of tremors.  While the VA examiner confirmed the diagnosis of essential tremors, the examiner found it less likely than not that the tremors were related to service.  The VA examiner noted that essential tremors are genetic in nature.  

A disability which existed prior to service, such as that which could occur with a genetic disease, raises the possibility of service connection on the basis of aggravation.  38 C.F.R. § 1110 (West 2014); 38 C.F.R. § 3.306 (2015).  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during that service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  However, since the Veteran was found to be in sound condition at the time he entered service, and since the record is negative for any manifestations of tremors for many years after service, the Board finds the preponderance of the evidence against that claim.  

Absent evidence of chronic, identifiable tremors for many years after service, and absent competent evidence of a relationship of any current tremors to service, the Board concludes that the claim does not meet the criteria for service connection.  Accordingly, service connection for tremors is not warranted on that basis.  

The Veteran contends that his tremors are related to Parkinson's disease and are primarily the result of exposure to herbicides in the Republic of Vietnam.  Therefore, he maintains that service connection may be presumed for Parkinson's disease.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is also against that aspect of the claim.  

By virtue of service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  For certain disabilities, service connection may be presumed when VA determines that they are the result of inservice exposure to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  Although Parkinson's disease is a presumptive disability, the preponderance of the evidence is against a finding that the Veteran actually has Parkinson's disease.  

A presumption of service connection for a particular disability based on exposure to herbicides does not attach, unless specifically so determined by the Secretary of the VA.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924-47,925 (August 10, 2012).  However, the law does not preclude a Veteran from establishing service connection with proof of direct causation.  38 C.F.R. § 3.303(d) (2015); Brock v. Brown, 10 Vet. App. 155 (1997).  

In May 1996, the Veteran's treating neurologist, C. P. H., MD., reported that the Veteran had essential tremor, but no indication of Parkinson's disease at that time.  

During VA treatment in April 2008, the Veteran stated that a neurologist had told him that he had essential tremors.  On examination, he had rather coarse tremors in both hands when he tried to do something.  He did not demonstrate tremors at rest or any pill-rolling movements typical of Parkinson's disease.  

Following an October 2010 VA examination, the VA examiner found the Veteran's tremor consistent with an intention tremor or essential tremor.  

During VA psychiatric treatment in August 2013, the VA psychiatrist reported that the tremor in the Veteran's hands was worse.  It was noted that the tremor seemed to occur when the Veteran was doing something and that when his hands were at rest, it seemed to be gone.  The VA psychiatrist wanted the Neurology Service to evaluate the Veteran in hopes of not missing a central process, such as Parkinson's disease.  

In September 2013, VA medical records show that the Veteran had Lewy Body Dementia or dementia associated with Parkinson's disease.  However, in October 2014, brain imaging by a private practitioner was found to be consistent with Parkinsonian syndrome rather than Parkinson's disease.   

When the VA Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for conditions, the Secretary must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The VA Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b)-(c) (West 2014).  The VA Secretary's determination does not in any way preclude the VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.

In December 2013, the NAS issued Veterans and Agent Orange: Update 2012 (Update 2012).  The attached notice explains a determination made by the VA Secretary, based upon Update 2012 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for neurodegenerative diseases, other than Parkinson's disease.  Parkinson's disease is distinguished from a variety of parkinsonian syndromes, including drug-induced Parkinsonism and neurodegenerative diseases, such as multiple systems atrophy, which have parkinsonian features combined with other abnormalities, such that the medical evidence does not support the expansion of the definition of Parkinson's disease to include Parkinsonism and/or similar conditions.  Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202 (Aug. 31, 2010).  

In sum, the preponderance of the evidence on file is against a finding that the Veteran actually has Parkinson's disease or that his tremors are otherwise related to herbicide exposure.  The evidence shows that the clinical manifestations of his tremors are consistent with intention tremors or essential tremors rather than Parkinson's disease.  Diagnostic testing further confirms that diagnosis.  Also, diagnostic testing did not establish a diagnosis of Parkinson's disease.  Therefore, the Veteran's tremors do not meet the criteria for presumptive service connection on the basis of exposure to herbicides, and the tremors are not shown to be at least as likely as not due to exposure to herbicides.  Accordingly, that aspect of the appeal is, also, denied.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tremors.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

ORDER

Service connection for tremors is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


